            Case 1:21-cv-00475-LAK Document 46 Filed 01/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et
   al.,

                Plaintiffs,
                                                          Case No. 21-cv-475-LAK
        v.

 U.S. Department of Health and Human
    Services, et al.,


                Defendants.


                        MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Kristen Miller, hereby move this Court for an Order for

admission to practice pro hac vice to appear as counsel for plaintiffs MAZON: A Jewish

Response to Hunger, Services & Advocacy for GLBT Elders, The New York City Gay and

Lesbian Project, Ark of Freedom Alliance, Freedom From Religion Foundation, American

Atheists, and Hindu American Foundation in Case No. 21-cv-475.

       I am a member in good standing of the state bars of the District of Columbia and New

York, and there are no pending disciplinary proceedings against me in any state or federal court.

I have never been convicted of a felony. I have never been censured, suspended, disbarred, or

denied admission or readmission by any court. I have attached the declaration pursuant to Local

Rule 1.3.



Dated: January 22, 2021                             Respectfully submitted,
Case 1:21-cv-00475-LAK Document 46 Filed 01/22/21 Page 2 of 2




                                  /s/ Kristen Miller
                                  Kristen Miller (DC Bar No. 229627)
                                  Democracy Forward Foundation
                                  1440 G Street NW, #8162
                                  Washington, DC 20005
                                  (202) 701-1782
                                  kmiller@democracyforward.org




                              2
